DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2020, has been entered. Claims 1-5, 7-16, and 19-22 remain pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 16, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5, 7-16, and 19-22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Regarding claim 1, the subject matter not supported by the original disclosure is “the processor controls the event effect not to be displayed in the display before an end of the duration of the event effect in response to the touch unit recognizing the foot touch input for throwing the dart pin” in lines 17-19. As originally disclosed, the processor controls the duration of the event effect based on the hit location of the dart pin (for example, a longer duration for hits in double or triple score areas; see Specification, para. 0140-0141). The specification does not describe any relationship between the duration of the event effect and the recognition of foot touch input. Applicant cites para. 0249 as providing written description support for this limitation. However, para. 0249 does not describe the claimed subject matter. Rather, para. 0249 describes control of images related to the first and second users (see para. 0248-0249) and is entirely silent with respect to event effects and/or the duration of event effects.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 7-16, and 19-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitations “the ground” in line 9 and “the duration” in line 15. There is insufficient antecedent basis for these limitations in the claim.
Further regarding claim 1, the limitation “the processor controls the event effect not to be displayed in the display before an end of the duration of the event effect” in lines 17-18 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 11, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuaki (JP 2009-225879 A, hereinafter Kazuaki) in view of Hong (EP 1,919,183 A1, hereinafter Hong).
Regarding claim 1, Kazuaki discloses (Figs. 1-3) a dart game apparatus (dart game machine 10, para. 0026) comprising: a dart target (sheet portion 15b with protrusions 15c for capturing dart, Figs. 2-4; para. 0028) having a plurality of score areas (Fig. 2); a sensor 
Kazuaki does not explicitly state that the processor determines a duration of the event effect at least partially based on the hit location. However, the examiner notes that Kazuaki’s processor (18) controls (i.e., determines) parameters of the event effect based on the hit location (para. 0019, lines 5-8, in response to detection of dart position and calculation of score), as discussed above, and a duration of the event effect is a parameter necessarily determined by the processor (since the event effect inherently has a duration and the event effect is controlled and determined by the processor 18). Although Kazuaki does not explicitly state that the duration of the event effect is determined based on the hit location, it would have been obvious to one of ordinary skill, as a matter of obvious design choice, to configure the processor of Kazuaki to determine not only the content and location of the event effect 
Kazuaki does not teach a dart plate. However, Hong teaches a dart game apparatus (Figs. 1 and 12; para. 0075-0083) comprising a dart plate (bottom part 1201 including throw line 1202 and touch unit 1203) extending away from a body structure of the apparatus along a ground surface in an opposite direction to a dart target (clearly shown in Fig. 12), wherein the 
With respect to the relationship between the event effect and the recognition of the foot touch input, the examiner notes that the meaning and scope of this limitation is unclear in view of the issues under 35 USC 112(a) and 112(b) discussed above. The examiner notes that in the Kazuaki apparatus, the processor (18) controls the event effect, as discussed above, such that the event effect is not prematurely displayed in the display (e.g., prior to a user throwing the dart) and then, subsequently, the event effect is displayed for its duration (e.g., after the dart has been thrown and the hit location detected), which is considered to read on the limitation “not to be displayed in the display before an end of the duration of the event effect”, as that limitation is best understood by the examiner in view of the issues under 35 USC 112(a) and 112(b) discussed above. With respect to the foot touch input, Hong further teaches that the touch unit (1203, Fig. 12) recognizes the foot touch input when the user steps onto the touch unit (1203) in preparation for throwing the dart (para. 0079; para. 0083). Therefore, when modifying Kazuaki to include a dart plate as taught by Hong, it would have been obvious to one of ordinary skill in the art to configure the processor to control the event effect not to be displayed before an end of the duration of the event effect (e.g., not to be prematurely 
Regarding claim 3, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kazuaki further discloses the processor (18) is configured to determine a location where the event effect is displayed (para. 0019, lines 7, Fig. 9; i.e., the location of the next target) based on a score area hit by the dart pin among the plurality of score areas (para. 0019, lines 5-8, in response to detection of dart position and calculation of score corresponding to the dart position).
Regarding claim 7, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kazuaki further discloses the processor (18) includes a pre-event occurrence determining unit (interpreted in light of Applicant's disclosure as referring to a function of the processor; see Kazuaki, para. 0019) configured to determine whether a predetermined event occurs (para. 0019, lines 7, determining the next designated target) at least partially based on process information of a dart game which is currently in progress before the dart pin is thrown (para. 0019), and a pre-event effect output location determining unit (interpreted in light of Applicant’s disclosure as also referring to a function of the processor; see Kazuaki, para. 0019) configured to determine a location to which a pre-event effect (e.g., Fig. 9(a), “Aim here!”) displayed in the display (15a, 16) is output based on the predetermined event.
claim 11, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kazuaki further discloses an image projector (para. 0015, lines 3-4, “projector device that projects and displays a target image”) configured to project the event effect to the display (15a; para. 0015, line 4, “on the back of the board”).
Regarding claim 19, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kazuaki further discloses a dart target illuminator (para. 0015, lines 3-4, “projector device that projects and displays a target image”) arranged on the back of the dart target (para. 0015, “on the back of the board”) in a direction facing an outside of the dart game apparatus to transfer a visual output through a gap between segments (through transparent sheet portion 15b between protrusions 15c, Fig. 3; para. 0029) constituting the dart target (15b, 15c). The examiner notes that the term “display” in claim 1 is broadly interpreted in view of Applicant’s disclosure (see Specification, bottom of pg. 13-bottom of pg. 14) to include a display area onto which an image is projected. For that reason, in the context of claim 19, Kazuaki’s board (15a) onto which the image is projected reads on the display as claimed, and Kazuaki’s projector reads on the target illuminator as claimed.
Regarding claims 21 and 22, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kazuaki further teaches the processor (18) is configured to determine score information of two or more users (para. 0038-0039; first user’s score determined in step S3 by processor 18 via sensor sheet 17, second user’s score determined in step S4 by processor 18 via communication unit 19), compare the score information of the two or more users with each other based on the hit location of the dart pin (para. 0039, lines 4-5, for ranking), and allowing the output of the event effect to the display claim 21); wherein the two or more users include a first user and a second user (as noted above), and the processor is further configured to: determine a first user area (of “ranking table”, para. 0039) in which score information depending on dart pin throwing of the first user is to be displayed and a second user area (of “ranking table”, para. 0039) in which score information depending on the dart pin throwing of the second user is to be displayed in the display (15a, 16; para. 0039, lines 4-5), compare the score information of the first user and the score information of the second user with each other (para. 0039, lines 4-5, “ranking”), and when the superiority between the score information of the first user and the score information of the second user is changed, allow a reversal event effect (i.e., the ranking table data reflecting the reversal of superiority) to be output to the first user area and the second user area (i.e., of the ranking table) (claim 22).
Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuaki in view of Hong, in further view of Oh et al. (US Patent Pub. 2018/0238662, hereinafter Oh).
Regarding claim 2, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kazuaki further discloses (Fig. 9) the processor (18) is configured to determine a portion of the display (15a, 16) adjacent to a point where a line extending from a center of the dart target (15b, 15c) meets the outline of the dart target (15b, 15c) as a location where the event effect is displayed (see word bubble, “Aim here!”, in Fig. 9(a)). Kazuaki does not explicitly teach that the determined portion is along a line extending from the center to the hit location (since in Fig. 9(a), the location of the word bubble corresponds to a line extending from the center to the next target to be aimed at, rather than 
Regarding claim 4, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 3. Kazuaki further discloses (Figs. 2 and 9) each of the plurality of score areas has a fan shape (as shown in Figs. 2 and 9, as is conventional in the art of dart targets), and the processor (18) is configured to determine a portion of the display (15a, 16) adjacent to an arc of one of the fan-shaped score areas (see Fig. 9(a), at location of word bubble) among the plurality of fan-shaped score areas as the location where the event effect is displayed. Kazuaki does not explicitly teach that the determined portion is adjacent to the arc of the fan-shaped score area hit by the dart pin (since in Fig. 9(a), the location of the word bubble is adjacent to the arc of the next score to be aimed at, rather than the score area that has been hit). However, Oh in the art of electronic dart targets, Oh teaches (Figs. 1 and 7) that it 
Regarding claim 5, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 4. The modified Kazuaki further teaches the processor (18) is further configured to determine at least a part of the display between extension lines of radii of the fan-shaped score area hit by the dart pin (i.e., the part occupied by the word bubble shown in Fig. 9(a), when modified as discussed above for claim 4 to reflect the hit location rather than the next target location) as the location where the event effect is displayed.  
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuaki in view of Hong, in further view of Honda (WO 2009/057803 A1, hereinafter Honda).
Regarding claim 8, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 7. Kazuaki does not explicitly teach that the predetermined event includes a dart throwing opportunity to determine a win or loss of a dart game player and the pre-event effect output location determining unit is configured to determine the location to which the pre-event effect is output based on the plurality of score areas of the dart target to th paragraph).
Regarding claim 9, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 7. As discussed above, Honda teaches that the predetermined event includes a dart pin throwing opportunity (i.e., one or more target segments/score areas to be aimed at) when an advantageous scoring opportunity is available at the time of throwing the dart pin (see pg. 9, last paragraph-pg. 10, first paragraph, next target to be aimed at is set in accordance with progress of the game), and the location to which the pre-event effect is output is based on the plurality of score areas of the dart target in which the advantageous scoring opportunity is available when the dart target is hit by the dart pin (e.g., to reach a predetermined score to win the game). The advantageous scoring opportunities .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuaki in view of Hong, in further view of Krzewicki et al. (US Patent No. 8,740,222, hereinafter Krzewicki).
Regarding claim 10, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kazuaki does not explicitly teach that the display includes a plurality of display units each controlled by the processor. However, in the art of dart targets having a variable output display, Krzewicki teaches (Fig. 1) a display (20) which may include a plurality of display units (col. 9, lines 27-29) each controlled by a processor (40, Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Krzewicki by forming the display of multiple display units as taught by Krzewicki each controlled by the processor, since Krzewicki teaches that a plurality of adjacent display units were known in the art to be a suitable substitute for a single continuous display.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuaki in view of Hong, in further view of Chen (US Patent No. 7,545,563, hereinafter Chen).
Regarding claim 12, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 11. Kazuaki does not teach the display has a shape as recited in claim 12. However, in the art of projection display screens, Chen teaches (Fig. 1, 4, 9,11) that it is advantageous to provide a display (screen 10) with a concave shape (col. 4, lines 8-11) in order to "reflect a projected image in a preferred direction so that... viewers at .
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuaki in view of Hong, in further view of Narita (EP 2,918,315 A1, hereinafter Narita).
Regarding claims 13 and 14, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 11. Kazuaki does not teach the body structure includes a lower support extending along the ground in a direction of a throw line from an end of the display and contacting the ground, and a cover extending from an upper end of the display in an opposite direction to the dart target, and first and second image projectors on the lower support and the cover, respectively. However, in the art of dart machines, Narita teaches (Fig. 1) a body structure (1) including a display (front surface of main body 1; para. 0028), a lower support (lower portion of main body 1 carrying image projector 3, para. 0021) extending in a direction of a throw line (i.e., a line spaced from the front surface of the main body 1) from an end of the display, contacting and extending along a ground surface on which claim 13); and including a first image projector (3) disposed toward the display on the lower support and a second image projector (2) disposed toward the display on the cover (para. 0021), and a processor configured to combine a first image projected from the first image projector (3) and a second image projected from the second image projector (2) and control the combined image of the first and second images to be output through association of the first and second images (by the well-known technique of projection mapping, para. 0030, as explained at para. 0057-0058) (claim 14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Kazuaki by adding a lower support and a cover respectively supporting first and second image projectors to project a combined image controlled by the processor, as taught by Narita, in order to ensure a clear and uninterrupted projected image (Narita, para. 0063-0064). 
Claims 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuaki in view of Hong, in further view of Hong (KR 10-0824354 B1, hereinafter Hong ‘354).
Regarding claims 15 and 16, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kazuaki further teaches the processor (18) is configured to determine at least one of the type of an image to be output to the display (15a, 16) and a location where the event effect is displayed (para. 0019). Kazuaki does not explicitly teach that the determination is based on identification information of a user who throws the dart pin. However, Hong ‘354 teaches (Figs. 2, 3, and 12) a dart machine comprising claim 15); wherein the user includes a first user (pictured at left in Fig. 12) and a second user (pictured at right in Fig. 12), wherein the processor (10) is configured to divide the display (as shown in Fig. 12) into a first user area to which an image related with the first user is to be output (area showing image of first player at left in Fig. 12) and a second user area to which an image related to the second user is to be output (area showing image of second player at right in Fig. 12), and the first and second user areas form separate areas in the display (Fig. 12) (claim 16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Kazuaki by configuring the processor to determine the type and/or location of image to be output to the display based on identification information of first and second users and to divide the display into first and second separate user areas to which images related to the respective first and second users are to be output, as taught by Hong ‘354, in order to personalize the display to the users to enhance the users’ interest in the game.
Regarding claim 20, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kazuaki does not explicitly teach a dart game match-up mode in which at least one virtual player and at least one real player are capable of performing and an image related with the virtual player is output to the display. However, in the art of dart .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-9, 11-16, and 19-22 (the instant claims) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 17, 18, 22, and 24-26 of copending Application No. 15/740,051 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations claims 1-5 and 11 are all recited in reference claim 1. The limitations of instant claims 7-9 correspond to the subject matter claimed in reference claims 25 and 26. The limitations of instant claim 12 are recited in reference claim 2. The limitations of instant claim 13 are recited in reference claims 3 and 4. The limitations of instant claim 14 are recited in reference claim 6. The limitations of instant claim 15 are recited in reference claim 17. The limitations of instant claim 16 are recited in reference claim 18. The limitations of instant claim 19 are recited in reference claim 22. The limitations of instant claim 20 are recited in reference claim 24. The limitations of instant claim 21 are recited in reference claim 25. The limitations of instant claim 22 are recited in reference claim 26.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/740,051 in view of Krzewicki. Although the reference claims are silent with respect to a plurality of display units, Krzewicki teaches this feature, as set forth above in the rejection of claim 10 under 35 USC 103. It would have been obvious to one of ordinary skill in the art to modify the invention of the reference claims by forming the display of multiple display units as taught by Krzewicki each controlled by the processor, since Krzewicki teaches that a plurality of adjacent display units were known in the art to be a suitable substitute for a single continuous display.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed November 11, 2020, have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the prior art does not disclose that the processor determines a duration of the event effect at least partially based on the hit location of the dart pin in the dart target, as recited in amended claim 1, the examiner maintains that this feature would have been an obvious matter of design choice in the context of Kazuaki’s invention. As discussed above, Kazuaki’s processor (18) controls (i.e., determines) the parameters of the event effect at least partially based on the hit location of the dart pin in the dart target (para. 0019, lines 5-8, in response to detection of dart position and calculation of score), and a duration of the event effect is necessarily determined by the processor (since the event effect inherently has a duration and the event effect is controlled and determined by the processor 18). Although Kazuaki does not explicitly state that the duration of the event effect is determined based on the hit location, it would have been an obvious matter of design choice to configure the processor of Kazuaki to determine not only the content and location of the event effect based on the hit location (as taught by Kazuaki) but also the duration of the event effect based on the hit location (for example, to produce a longer event effect following a hit that wins the game, to give more visual feedback to reward the winning hit). The purpose of the event effect is simply to provide visual feedback to the user for entertaining and/or communicating information to a user. Applicant has not disclosed that the duration of the event effect, in particular, provides an advantage, is used for a particular purpose, or solves a stated problem, as compared to other parameters such as the location and content of the 
In response to Applicant’s argument that the cited references fail to disclose a dart plate as now recited in amended claim 1, the examiner notes that this feature was described by Hong (European Patent Application 2,919,183 A1, published more than one year prior to the effective filing date of the claimed invention), as set forth above in response to Applicant’s amendment.
In response to Applicant’s argument that the cited references fail to disclose a foot touch input unit to control the event effect, the examiner notes that Applicant’s original disclosure did not describe the foot touch input unit controlling the event effect in the manner claimed, as discussed above in the rejection under 35 USC 112(a). Additionally, the scope of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /February 19, 2021/